 ACE FOLDING BOX CORPORATION234.By interferingwith,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act, the Companyhas engaged in and is engag-ing in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.By causingthe Companyto discriminate against employees in violation ofSection 8(a)(3) of theAct, theUnion has engaged in and is engaging in unfairlabor practices within the meaning of Section8(b)(2) of the Act.,6.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,the Union has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section8(b)(1) (A) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Ace Folding Box CorporationandAmalgamated Lithographersof AmericaandUnited Papermakers and Paperworkers, AFL-CIO.Case No. 13-CA-3069. July 10, 1959DECISION AND ORDEROn April 14, 1959, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the Intervenor filed exceptions to the Intermediate Report, andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that Ace Folding Box Corporation,Middlebury, Indiana, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Lithogra-phers of America, as the exclusive representative of all theemployees124 NLRB No. 9. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.(b) In any manner interfering with the efforts of AmalgamatedLithographers of America to bargain collectively with it.2.Take the following affirmative action which the Board finds.will effectuate the policies of the Act:(a)Upon request, bargain collectively with Amalgamated Lithog-raphers of America as the exclusive representative of all employees inthe appropriate unit, and embody any understanding reached in asigned agreement.(b)Post ,it its plant at Middlebury, Indiana, copies of the noticeattached to the Intermediate Report marked "Appendix A." 1 Copiesof said notice, to be furnished by the Regional Director for theThirteenth Region (Chicago, Illinois), shall, after being duly signedby the Respondent's authorized representative, be posted by the Re-spondent immediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are,not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.1This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed November 18, 1958, by Amalgamated Lithographers ofAmerica, herein called the Lithographers, against Ace Folding Box Corporation,Middlebury, Indiana, herein called the Respondent, the Regional Director for theThirteenth Region (Chicago, Illinois) issued his complaint, dated January 23, 1959,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136.A copyof the charge was duly served on the Respondent on or about November 21, 1958.With respect to the unfair labor practices the complaint alleged, in substance, thaton or about August 8, 1958, the Respondent refused, and at all times thereafter hasrefused, to bargain collectively with the Lithographers although the Lithographerswas and is the exclusive collective-bargaining representative of the Respondent'semployees within an appropriate bargaining unit.In due course the Respondent filed its answer denying the commission of thealleged unfair labor practices.Upon due notice a hearing was held at Chicago, Illinois, on March 4, 1959, beforethe duly designated Trial Examiner, Charles W. Schneider.The General Counsel,the Respondent, and the Lithographers appeared.Upon motion, and over objectionby the General Counsel and the Lithographers, the United Papermakers and Paper-workers, AFL-CIO, and its Local Union 1018, herein called the Papermakers, werepermitted to intervene.All parties were represented by counsel, participated fully in the hearing, wereafforded opportunity to be heard,to examine and cross-examine witnesses on mate- ACE FOLDINGBOX CORPORATION25rialmatters,to introduce material evidence,and to argue the issues upon the record.The parties were granted 20 days in which to file briefs and proposed findings.,On March 20 the Respondent filed a request for a 20-day extension of time,which was denied by the Acting Chief Trial Examiner.On March 24 and 25, 1959,briefswere received from the Respondent,the Lithographers,and the GeneralCounsel, and have been considered.The following posthearing matters are disposedof as indicated.The Lithographers has moved to correct the transcript of hearing in specifiedparticulars.The motion is hereby granted.The Respondent, the Lithographers,and the Papermakers have filed a stipulation for the correction of the transcript inthe representation proceeding, Case No. 13-RC-5879, which is referred to theBoard. In its brief the Respondent requested "time," duration unspecified, in whichto correct the transcript in the complaint case.The particular corrections desiredare not stated.In view of the indefiniteness of the request,withholding of issuanceof the Intermediate Report and Recommended Order does not seem warranted. Ifmaterial corrections are contemplated they may be submitted to the Board.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAce Folding Box Corporation,an Indiana corporation,is, and at all material timesherein has been, engaged in the business of manufacturing folding paper boxes atits sole plant and place of business in Middlebury,Indiana.During the calendaryear 1957, the Respondent,in the course,conduct, and operation of its business atMiddlebury, Indiana, purchased and received directly from outside the State ofIndiana products valued at in excess of $2;175,000,and during the same calendaryear the Respondent shipped products valued at approximately $3,000,000 directlyto points outside the State of Indiana.IT.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Lithographers of America and United Papermakers and Paper-workers, AFL-CIO, and its Local Union 1018, are labororganizationswithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe case arises out of the filing by the Lithographers (then affiliated with theAFL-CIO) in February 195.8, of a petition for certification as collective-bargainingrepresentative of the Respondent's offset press or lithographic production employees.At that time there was a collective-bargaining contract in existence between theRespondent and the Papermakers in a unit of production and maintenance em-ployees.That unit included the offset employees.Upon this petition the Board held a hearing in accordance with the provisions ofSection 9 of the Act, in which hearing the Lithographers, the Respondent, and thePapermakers participated and presented evidence relating to the appropriate bargain-ing unit.The Respondent and the Papermakers objected to the severance of theoffset employees from the plantwide unit, and contended that the unit proposed bythe Lithographers was inappropriate.On June 5,1958,the Board,overruling the objections of the Respondent and thePapermakers,directed a self-determination election among the offset employees.Petitionsfor reconsideration were thereafter filed by the Respondent and the Paper-makers, considered by the Board, and denied under date of June 23, 1958.2On July 3, 1958, the election was held.Of the approximately 18 eligible voters,17 cast ballots.Twelve ballots were cast for the Lithographers, 4 for the Paper-makers, and 1 ballot was void.No objection being filed to the result of the ballot-iAt the conclusion of the hearing the Respondent movedinteraliato amend its answerto allege that the Lithographers is not the same union as the one certified. This motionwas denied as untimely.The ruling did not, of course, remove the issue as to identity ofthe Charging Union from the case. The Respondent's answer effectively denies the com-mission of the unfair labor practices alleged.All issues material thereto open to considera-tion by the Trial Examiner have been considered In the disposition of the case.-9 The election was directed in the following unit :All pressmen, apprentice pressmen, feeders, helpers, and floormen engaged In offsetwork at the Employer's Middleburg, [sic] Indiana, plant, excluding all other em-ployers [sic] and supervisors as defined in the Act. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the Lithographers was duly certified on July 14, 1958, as the collective-bargainingrepresentative of the offset press employees in the appropriate unit hereinafterdescribed.Thereafter the Respondent instituted an action in the District Court of the Districtof Columbia seeking to set aside the certification, on the ground that the Board'sunit determination was arbitrary, capricious, and an abuse of discretion.Summonswas issued thereon on August 8, 1958.The suit was dismissed by the court forwant of jurisdiction on February 9, 1959, and is presently pending on appeal.In the meantime, on July 22, 1958, pursuant to the certification, the Lithographersrequested the Respondent to meet for the purpose of discussing a collective-bargaining contract.Under date of August 8, 1958, the Respondent declined, andcontinues to decline, to meet with the Lithographers for such a purpose.TheRespondent's reason, stated in its original letter of declination, is its desire "to seekcourt review of the N.L.R.B. proceedings."The basic position of the Respondent and the Papermakers in the instant pro-ceeding is substantially that urged by them in the representation matter, namely, thatthe Board's unit determination was incorrect. Insofar as the contentions in that orother respects reflect reiteration of previous view pressed upon the Board, or con-siderations related to the representation action, they are concluded by the Board'sdecision therein.However, three new points are now urged by the Respondent and/or the Paper-makers, all involving occurrencespostthe Board's certification.The first of theseis that on or about August '18, 1958, an arbitrator found that the Lithographers'action in seeking to represent employees of another employer under circumstancesassertedly similar to those here constituted a violation of the "no-raiding pact" orconstitution of the AFL-CIO.The second point is that about August 21, 1958, theLithographers terminated its affiliation with the AFL-CIO; which fact, it is asserted,raises doubt as to the Lithographers' identity, that is, whether it is the same organiza-tion as that selected and certified.There is no suggestion of dispute as to thearbitration decision-other than as to its materiality.The second fact, the dis-affiliation, is a matter of stipulation.The third new item offered is that following the certification the Respondententered into a contract with the Papermakers covering its employees other than thosein the appropriate unit, and thereafter unilaterally granted the same benefits to theemployees in the lithographic unit, and that the latter employees have accepted thesaid benefits and continue to work without dissatisfaction.This action, involvingdealing directly with represented employees, while refusing to recognize their repre-sentative, is more suggestive of an unfair labor practice than anything else. In anyevent the facts have no material bearing on the question of the appropriate unit,and have been excluded.We turn then to the question as to the effect of the arbitrator's report and of thedisaffiliation.Since there is no factual dispute, this is a matter of law upon theoffered evidence, some of which has been excluded.Initially it is to be observed that the new matters are apparent afterthoughts con-ceived at about the time of hearing, since neither the Respondent's written answer,dated February 2, 1959, nor the Papermaker's written motion to intervene, datedFebruary 9, 1959, make any reference to them; though these pleadings specify othermatters of asserted bearing on the issues.Nor have they been previously presentedto the Board in quest of reformation of the Board's determination in the representa-tion proceeding. I find none of these matters a defense to the complaint.The assertion that the Lithographers' action in seeking to represent the Respond-ent's employees was in violation of the AFL-CIO no-raiding pact was made in therepresentation action and presented to the Board. Its effect upon the issues is there-fore not open for me to examine. The subsequent issuance of the arbitrator's reportconcerning the matter is not, in my opinion, of such additional bearing as to warrantreexamination of the determination.But even if it were, I do not think the presenta-tion timely now. In view of the lapse of time since the occurrence, the matter, ifmaterial, should have been brought to the attention of the Board by further petitionfor reconsideration in the representation proceeding.No adequate ground is ad-vanced now for not having done so.I find -no substantial question as to the identity of the Lithographers. Its dis-affiliation from the AFL-CIO does not, in my opinion, have any material effectupon the issues here. In the first place, if the disaffiliation had bearing upon theintegrity of the certification it should have been timely presented to the Board.Secondly, in no event could the disaffiliation affect the question as to whether theRespondent refused to bargain with the certified representative of its employees.For that it did so is admitted.The disaffiliation occurred after the conceded refusal ACE FOLDING BOX CORPORATION27to bargain in August, based upon the desire to test the Board's unit determinationin the courts.Finally, disaffiliation, unaccompanied by evidence or offer of evi-dence of change in organic structure, composition, or leadership of a labor organiza-tion, does not tend to affect the identity of the organization.The evidence offeredhere as assertedly having that bearing is not of such probative character.Hence nosubstantial question is raised as to the identity of the Lithographers.A mere changeof name of a labor organization, or abandonment of its affiliation with the AFL-CIO,isnot sufficient to affect its status as a certified bargaining representative.Con-tinentalOil Co. v. N.L.R.B.,1.13F. 2d 473, 477 (C.A. 10);N.L.R.B. v. Harris-Woodson Company, Inc.,179 F. 2d 720 (C.A. 4).It seems fair to conclude that the new considerations urged represent additionaltacticalmaneuvers in pursuance of the basic opposition to the Lithographers' certi-fication, based upon the conviction of the Respondent and the Papermakers that theoffset employees do not constitute an appropriate bargaining unit.As such theassertions are merely efforts to relitigate the issue previously decided by the Board.The correctness of the Board's determination may be reviewed by the Board or bythe court of appeals; it is not open to reexamination by the Trial Examiner.It is consequently found that the following employees of the Respondent con-stitute a unit appropriate for the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act:All pressmen, apprentice pressmen, feeders, helpers, and floormen engaged inoffsetwork at the Employer's Middlebury, Indiana, plant, excluding all otheremployees and supervisors as defined in the Act.It is further found that at all times since July 14, 1958, the Lithographers hasbeen the representative for the purpose of collective bargaining of a majority ofemployees in the appropriate unit, and by virtue of Section 9(a) of the Act has beenand is now the exclusive representative of all employees in said unit for the purposeof collective bargaining with respect to rates of pay, wages, hours of employment,or other conditions of employment.It is also found that on August 8, 1958, and at all times thereafter, the Respondentfailed and refused to recognize and to bargain with the Lithographers as the exclusive representative of the employees in the appropriate unit.It is further found that by the above-described action the Respondent interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that the Respondent has refused to bargain collectively withthe Lithographers, thereby interfering with, restraining, and coercing its employees,itwill be recommended that the Respondent cease and desist therefrom. It will befurther recommended that the Respondent, upon request, bargain collectively withthe Lithographers with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment of employees within the appropriateunit, and, if an understanding is reached, embody such understanding in a signedagreement.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.AmalgamatedLithographers of America,formerly known as AmalgamatedLithographers of America, AFL-CIO, isa labor organization within the meaningof Section2(5) of the Act.2.All pressmen,apprentice pressmen,feeders, helpers,and floormen engaged inoffset work at the Respondent'sMiddlebury,Indiana, plant,excluding all other em-ployees and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) ofthe Act. 28DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Amalgamated Lithographers of America was, on July 14, 1958, and at alltimes since has been, the exclusive representative of all employees in the appropriateunit for the purpose of collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing to bargain collectively with Amalgamated Lithographers ofAmerica as the exclusive bargaining representative of the employees in the appropri-ate unit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with the efforts of Amalgamated Lithographers ofAmerica to bargain collectively with us.All our employees are free to becomeor remain members of this union, or any other labor organization.WE WILL bargain collectively upon request with Amalgamated Lithographersof America, as the exclusive representative of all employees in the appropriatebargaining unit described hereinafter, with respect to rates of pay, wages, hoursof employment, or other condition of employment, and, if an understanding isreached, embody such understandingin a signedagreement.The bargaining unit is:All pressmen, apprenticepressmen,feeder, helpers,and floormen en-gaged in offset work at our Middlebury, Indiana, plant, excluding all otheremployees and supervisors as defined in the National Labor Relations Act.ACE FOLDING Box CORPORATION,Employer.Dated-------------------By-----------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Charles F. Reichert and Charles F. Reichert,3rd, Co-Partnersd/b/a Charles F. ReichertandLocal 470, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 4-CA-1754. July 10, 1959DECISION AND ORDEROn January 30, 1959, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and Was engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and briefs in support thereof.124 NLRB No. S.